Citation Nr: 1225823	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss from May 25, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective March 28, 2007.  

In a subsequent July 8, 2010 rating decision, the RO granted a 20 percent evaluation for bilateral hearing loss effective May 25, 2010.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran and his wife presented testimony at a videoconference hearing before a Veterans Law Judge (VLJ) in September 2011.  A transcript is of record.  In an October 2011 decision, the Board denied an initial compensable evaluation for bilateral hearing loss prior to May 25, 2010 and remanded the issue of entitlement to an evaluation in excess of 20 percent for bilateral hearing loss from May 25, 2010.  The only issue that remains before the Board on appellate review is the latter, as reflected on the title page.  

The VLJ who conducted the September 2011 hearing is no longer employed by the Board.  The Veteran was informed of this fact in a January 2012 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2011).  The Veteran elected to appear at another videoconference hearing and the Board remanded the case again in February 2012 so that the requested hearing could be scheduled.  

The Veteran and his wife presented testimony at a videoconference hearing before the undersigned Acting VLJ in June 2012.  A transcript is of record.  

The issue of entitlement to insomnia as secondary to service-connected tinnitus and bilateral hearing loss has been raised by the record, see June 2012 transcript, and are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA audiometric testing performed in May 2010 revealed Level V hearing loss in the right ear and Level V hearing loss in the left ear.

2.  VA audiometric testing performed in November 2011 revealed Level IV hearing loss in the right ear and Level III hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for bilateral hearing loss from May 25, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran appropriate examinations to determine the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board on two occasions.  During the June 2012 videoconference hearing, the undersigned asked questions to help direct the Veteran's testimony with regard to his current symptoms and the effects of his hearing loss on employment.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran testified in June 2012 that his hearing was getting "worse and worse."  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  It appears, however, that the Veteran is arguing that his hearing disability worsened since the submission his initial claim rather than since the most recent VA examination of record in November 2011.  To the extent that the Veteran may be asserting a further decrease in hearing acuity since November 2011, the Board notes that 38 C.F.R. § 3.327 specifies that a reexamination will be required if the evidence indicates a material change in the disability or that the rating may be incorrect.  As there is no indication that the Veteran has sustained a material change in disability since his November 2011 VA examination, or that the rating may be incorrect, the Board finds that a remand for a new VA examination is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the May 2010 VA examiner specifically noted the Veteran's reported problem with understanding speech and acknowledged that he likely had difficulty hearing and understanding others during his daily activities even when wearing hearing aids.  The November 2011 VA examiner determined that hearing loss did not render the Veteran unable to secure or maintain substantially gainful employment, noting that most occupations did not set physical requirements for hearing.  As such, both VA examiners addressed the functional effect of the Veteran's hearing loss disability.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Law and Analysis

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence in this case does not support the assignment of staged ratings beyond those already in place (noncompensable evaluation as of March 28, 2008; 20 percent evaluation as of May 25, 2010).  

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral sensorineural hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  See 38 C.F.R. § 4.85 (2011).  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic Code 6100) (2011).  Section 4.86 provides an alternative rating method which may be used for certain defined "exceptional patterns of hearing impairment."

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Puretone Threshold Average," will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.  

The Veteran contends that he is entitled to a rating in excess of 20 percent as of May 25, 2010 because his ears felt packed, he wore a headset to hear the television, and he had difficulty hearing even with hearing aids.  He also reports that he can no longer use the phone as he cannot hear or understand people over it.  The Veteran's wife reports that the Veteran could not comprehend what she wanted to tell him and that he did not understand clearly.  See September 2011 and June 2012 transcripts.  

At this juncture, the Board notes that during his June 2012 hearing, the Veteran described problems related to ringing and buzzing in his ears.  The Veteran is already in receipt of a separate 10 percent evaluation for tinnitus and that issue is not currently on appeal.  

VA treatment records corroborate that the Veteran has been provided hearing aids.  Other records pertinent to the current claim include the findings on two VA audio examination reports.  

On the VA audiological evaluation on May 25, 2010, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
60
65
LEFT
50
60
60
65

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 72 percent in the left ear.  The Veteran was diagnosed with moderately severe sensorineural hearing loss bilaterally.  His disability was noted to have significant effects on occupational activities, to include speech difficulties.  The VA examiner also stated that the Veteran likely had difficulty hearing and understanding others during his daily activities even when wearing hearing aids.  

Pursuant to the Board's October 2011 remand, the Veteran underwent another VA audiological examination in November 2011.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
60
65
LEFT
45
55
65
65

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 84 percent in the left ear.  The November 2011 VA examiner found that service-connected hearing loss did not render the Veteran unable to secure or maintain substantially gainful employment, noting that most occupations did not set physical requirements for hearing.  

The May 2010 VA audiometric findings, applied to Table VI, yield a numeric designation of V for the right ear (59 decibel puretone threshold average, and 68  percent speech discrimination) and a numeric designation of V for the left ear (59 decibel puretone threshold average, and 72 percent speech discrimination).  The applicable percentage rating is 20 percent under Table VII.  See 38 C.F.R. § 4.85.  

The November 2011 VA audiometric findings, applied to Table VI, yield a numeric designation of IV for the right ear (56 decibel puretone threshold average, and 82 percent speech discrimination), and a numeric designation of III for the left ear (58 decibel puretone threshold average, and 84 percent speech discrimination).  The applicable percentage rating is 10 percent under Table VII.  See 38 C.F.R. § 4.85.

The Board has considered 38 C.F.R. § 4.86(a), which provides that when the Puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  During the May 2010 VA examination, the Veteran's right ear exhibited Puretone thresholds of 55 decibels or greater at 1000, 2000, 3000 and 4000 Hertz.  Under Table VIA, the May 2010 results correspond to Level IV for the right ear, which is lower than the Level V as derived from Table VI.  In addition, the applicable percentage rating when applying Level IV to the right ear and Level V to the left, would be 10 percent under Table VII, 38 C.F.R. § 4.85 (2011).  Therefore, applying Table VI over Table VIA is more beneficial to the Veteran in this case.  

38 C.F.R. § 4.86 (b) is not for application because neither the right nor left ear displayed Puretone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately.  See May 2010 and November 2011 VA examination reports.  

The Board acknowledges the Veteran's contention that his hearing loss is more severe than his current evaluation indicates.  The Veteran is competent to describe his hearing loss and related functional impairment due to such, and the Board finds that his reports are credible.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings in May 2010 and November 2011 does not establish entitlement to a disability evaluation in excess of 20 percent as of May 25, 2010. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's bilateral hearing loss are contemplated by the rating criteria, which reasonably describe the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Inferred claim for TDIU

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed and that he has reported that he retired from civil service.  See June 2012 transcript.  The Board also acknowledges that the May 2010 VA examiner noted the Veteran's bilateral hearing loss would have significant effect on his occupation and that the disability's impact on occupational activities would be speech difficulty.  Irrespective of the foregoing, the Veteran has not indicated that he is not employed as a result of his bilateral hearing loss disability.  In the absence of such a history, or other competent evidence suggestive of unemployability due to the bilateral hearing loss disability, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

An evaluation in excess of 20 percent for bilateral hearing loss from May 25, 2010 is denied.  



____________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


